Citation Nr: 1336971	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation and an evaluation in excess of 60 percent disabling, for the period beginning September 21, 2009, for chronic renal failure.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling and in excess of 50 percent disabling, for the period beginning July 22, 2009, for diabetic macular edema.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling and in excess of 20 percent disabling, for the period beginning August 4, 2009, for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II.

6.  Entitlement to a compensable initial evaluation for impotence.

7.  Entitlement to service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy.

8.  Entitlement to service connection for anemia.

9.  Entitlement to an effective date prior to January 26, 2009, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

10.  Whether the rating reduction from 20 percent disabling to noncompensably disabling, effective from November 1, 2009, for right peripheral artery disease was proper, to include whether a higher evaluation is warranted.

(The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from May 2009, August 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a RO rating decision dated in February 2012 the Veteran was granted an effective date of January 26, 2009, for the grant of entitlement to a TDIU.  As this does not represent a complete grant of the benefit sought on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives consistent care from VA; however, treatment records dated subsequent to February 2011 have not been associated with the claims file.  In addition, in a February 2011 VA treatment note the Veteran was reported to be followed by a community endocrinologist.  It is unclear whether the records regarding this treatment have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United State Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain the Veteran's VA treatment records dated since February 2011.  In addition, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file the records of the Veteran's treatment by a community endocrinologist. 

In regard to the issue of entitlement to an initial evaluation in excess of 10 percent disabling and in excess of 50 percent disabling, for the period beginning July 22, 2009, for diabetic macular edema, the Board notes that in September 2009 the Veteran complained of vision changes and in November 2010 the Veteran was noted to be preoperative for Phaco PC IOL OS later in November 2010.  These records indicate that the Veteran's diabetic macular edema may have worsened since the March 2009 VA examination.  Significantly, that VA examination was conducted more than four years ago.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand seeks to obtain and associate additional VA treatment records with the claims file and as the Veteran's most recent VA medical examinations were accomplished in March 2009, more than four years ago, the Veteran should be afforded VA medical examinations regarding his chronic renal failure, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, diabetes mellitus, type II, and impotence.

In addition, if and only if additional evidence relevant to the Veteran's claims of entitlement to service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy and/or anemia is obtained and associated with the claims file, the Veteran should be afforded another VA medical examination regarding these issues.

The Board notes that the Veteran currently does not meet the schedular criteria for the assignment of a TDIU for the period prior to January 26, 2009.  See 38 C.F.R. § 4.16(a) (2013).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran 'was ineligible for 4.16(b)-TDIU consideration.'  Id.  In this case, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration for any period of time on appeal where the Veteran does not meet the schedular criteria for a TDIU.

Furthermore, the Veteran's claim for TDIU is impacted by the outcome of his increased rating and service connection claims and therefore, the TDIU claim is inextricably intertwined with the other claims on appeal.  The Court has held that all issues 'inextricably intertwined' with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for TDIU is 'inextricably intertwined' with the increased evaluation and service connection claims, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris. 

In a May 2009 rating decision the RO proposed that the evaluation of the Veteran's right peripheral artery disease be reduced from 20 percent disabling to noncompensably disabling.  Subsequently, in statements received in June 2009 the Veteran disagreed with this decision.  In a August 2009 rating decision the RO reduced the Veteran's right peripheral artery disease, which was evaluated as 20 percent disabling, to noncompensably disabling, effective November 1, 2009.  In a statement received in September 2009 the Veteran's representative indicated that he represented the Veteran on issues including a higher rating for right peripheral artery disease.  To date, the Veteran has not been issued a Statement of the Case with respect to this issue.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the case with respect to his claim of whether the rating reduction from 20 percent disabling to noncompensably disabling, effective from November 1, 2009, for right peripheral artery disease was proper, to include whether a higher evaluation is warranted, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.

2.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since February 2011.

3.  After securing the proper authorization, request all outstanding treatment records pertaining to the Veteran from the Veteran's community endocrinologist.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate in-person VA eye examination to determine the severity of the diabetic macular edema.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All required testing must be performed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

All appropriate diagnostic testing should be performed to determine visual acuity of both eyes (corrected and uncorrected) and the degree of diplopia in all quadrants for both eyes.  A Goldman chart must be completed in conjunction with this examination and associated with the claims file in accordance with 38 C.F.R. § 4.77.

5.  After any additional records are associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine the nature, extent and severity of his chronic renal failure, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, type II diabetes mellitus, and impotence.  The claims folder should be made available to the examiner for review before the examination(s).  The examiner(s) should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  

In regard to chronic renal failure, the examiner should specifically address findings as to the frequency and persistence of any albuminuria; BUN and creatine levels; extent of decrease of function of the kidneys or related organ systems (especially cardiovascular); and symptoms of hypertension.  The examiner should also note any lethargy, weakness, anorexia, weight loss, or a limitation of exertion.

In regard to peripheral neuropathy, the examiner should specifically address whether the manifestations of the disability were/are best described as: moderate incomplete paralysis of the sciatic nerve; moderately severe incomplete paralysis of the sciatic nerve; severe paralysis of the sciatic nerve, with marked muscular atrophy; or complete paralysis of the sciatic nerve (where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost). 

In regard to type II diabetes, the examiner should specifically address the following questions:

a) Does the treatment for the Veteran's diabetes mellitus include the requirement of insulin, restricted diet, and the regulation of occupational and recreational activities? 

b) Does the Veteran experience episodes of ketoacidosis or hypoglycemic reactions? If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.

c) Does the Veteran's diabetes mellitus require more than one daily injection of insulin or involve the progressive loss of weight and strength?

In regard to impotence, the examiner should specifically address whether the evidence shows deformity of the penis with loss of erective power.

The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

6.  Thereafter, if and only if additional, pertinent, treatment records are associated with the claims file, schedule the Veteran for an examination with regard to his claim for service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy and anemia.  The claims folder must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's reports of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy and/or anemia found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy and/or anemia found to be present was either (a) caused by or (b) aggravated by a service-connected disability.  The rationale for all opinions expressed should be provided in a legible report.

7.  Thereafter, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis for any period on appeal wherein the Veteran does not meet the schedular criteria.

8.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

